Opinion by
Cole, J.
It appeared from the testimony that the additional duties were assessed by reason of the Government conducting an investigation, using samples furnished by the petitioner at the time of entry, which resulted in appraisement at a higher value, although at the time Of entry the importer upon seeking information as to the value was informed that the Government had no knowledge of any prices other than those shown on the invoice. The court was satisfied that the entry was made without any intention to defraud the revenue of the United States, or to conceal or misrepresent the facts. Following United States v. Dow (16 Ct. Cust. Appls. 304, T. D. 42875) the petition was granted.